          Case 1:18-cv-01551-ESH Document 71 Filed 02/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                             Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                 DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report.

       1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy on administrative separation procedures applicable to Delayed

Entry Program (“DEP”) and Delayed Training Program (“DTP”) members, as well as any

intention to separate any DEP or DTP member in accordance with this policy. ECF No. 23.

       2. On October 31, 2018, in accordance with the Court’s Order entered on October 17,

2018, Defendants filed a copy of the Army’s new policy memorandum, dated October 26, 2018,

on administrative separation procedures applicable to members of the DEP and DTP who

received or will receive an unfavorable Military Service Suitability Determination (“MSSD”).

(ECF No. 50-1).

       3. As of the date of this report, no administrative separations have been initiated in

accordance with the October 26, 2018 policy memorandum.

       4. The Army has offered reinstatement for the purpose of receiving the administrative

due process described in the October 26, 2018 policy (paragraph 5) to former members of the
         Case 1:18-cv-01551-ESH Document 71 Filed 02/05/19 Page 2 of 3



DEP and DTP who were discharged or separated before July 20, 2018 due to an unfavorable

MSSD resulting from a documented Counterintelligence concern.

       5. In accordance with the October 26, 2018 policy (paragraph 3), on January 3, 2019,

the Army sent out the first group of notifications to individuals who received unfavorable

Military Service Suitability Recommendations (“MSSRs”). Additional MAVNIs will be notified

in the coming weeks.

Dated: February 5, 2019                      Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney
                                             for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        BY: /s/ Roberto C. Martens, Jr.
                                            ROBERTO C. MARTENS, JR.
                                            Special Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2574
                                            roberto.martens@usdoj.gov

                                             Attorneys for Defendants




                                                2
 
         Case 1:18-cv-01551-ESH Document 71 Filed 02/05/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on this 5th day of February 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: February 5, 2019                       /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              roberto.martens@usdoj.gov

                                              Attorney for Defendants




 




                                                3
 
